DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “receive a plurality of data exchange packets, the plurality including first and second data exchange packets, the first and second data exchange packets each comprising one or more data fields and populated with data according to different respective database schema, wherein each of the first and second data exchange packets comprises one or more field headers associated with respective said one or more data fields according to a said respective database schema, and wherein said first and second data exchange packets include identity data (ID) within respective said data fields identifying a respective entity; transform one or more of said field headers of the first and second data exchange packets into a common field header format according to a common domain model schema, thereby providing one or more common field headers; select optimal attribute data from amongst said data; generate a master data exchange packet according to a logical table that comprises  said common field headers as field headers of the logical table, said optimal attribute data in data fields of the logical table in association with said field headers thereof, and a plurality of logical rows each corresponding to a record of information comprising said optimal attribute data, each said logical row having two or more said identity data (ID) from the received data exchange packets which each separately identify the same said logical row;   map the field headers of the master data exchange packet to corresponding field headers of a PLCS database schema, thereby providing mapped PLCS field headers; load the optimal attribute data of the master data exchange packet into the PLCS database according to the mapped PLCS field headers” as recited in independent claims 1, 7, 13 and 14.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 7, 13, 14 are allowed. 
Dependent claims 2-6, 8-12, are allowed at least by virtue of their dependency from claims 1, 7, respectively.








	Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 22, 2021